Order filed May 21, 2013




                                              In The

                            Fourteenth Court of Appeals
                                      NO. 14-12-00311-CR


                             ROBERT VILLARREAL, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee


                           On Appeal from the 122nd District Court
                                  Galveston County, Texas
                              Trial Court Cause No. 07CR2810

                                             ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure 34.5(f) and
34.6(g)(2), that it must inspect the original of State's Exhibit #5 (a video).

      The clerk of the 122nd District Court is directed to deliver to the Clerk of this court the
original of State's Exhibit #5 (a video), on or before May 31, 2013. The Clerk of this court is
directed to receive, maintain, and keep safe this original exhibit; to deliver it to the justices of
this court for their inspection; and, upon completion of inspection, to return the original of
State's Exhibit #5 (a video), to the clerk of the 122nd District Court.

                                               PER CURIAM